Response to Amendment
Claims 1-20 are allowed. Claims 1, 7, 14 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristan Wagner, Reg. No. 72,748 on 05/10/2021. 
Please amend the claims as indicated below. The following listing of claims replaces all previous listings.
1. 	(Currently Amended) A method for displaying interaction data concurrently with a page configuration timeline, the method including operations performed by one or more processing devices, wherein the operations comprise: 
providing a user interface ("UI") comprising a timeline area, a segment area, and a page display area; 
displaying, via the timeline area, a first timeline comprising a first set of timeline entries associated with a first target segment indicated in the segment area, wherein each first set of timeline entries is correlated with a respective 
presenting a first webpage configuration and a first graphical annotation element indicating first metrics corresponding to a first timeline entry of the first set of timeline entries, wherein the first webpage configuration indicates a first configured page region that (i) corresponds to the first a corresponding to the first timeline entry of the first set of timeline entries, wherein the first metrics represent first interaction data indicating interactions with the first configured page region by visitors in the first target segment during the first period of time;  
receiving, via the segment area, a selection of a second target segment; 
responsive to receiving the selection of the second target segment, updating the timeline area to present a second timeline comprising a second set of timeline entries associated with the second target segment indicated in the segment area, wherein each timeline entry of the second set of timeline entries is correlated with a respective period of time 
receiving, via the updated timeline area, a selection of  a of the second set of timeline entries; and 
updating the page display area based on the selection by performing update operations comprising: 
determining a second webpage configuration and second metrics corresponding to the selected of the second set of timeline entries, 
wherein the second webpage configuration indicates a second configured page region that (i) corresponds to the second target segment and (ii) is available to the second target segment during a second period of time corresponding to the selected timeline entry of the second set of timeline entries, 
wherein the second metrics represent second interaction data for the second configured page region, the second interaction data indicating interactions with the second configured page region by visitors in the second target segment during the second period of time, and 
modifying the page display area to present the second webpage configuration and a second graphical annotation element indicating the second metrics, wherein at least a portion of the second graphical annotation element is overlaid on the second configured page region.

2. 	(Currently Amended)  The method of claim 1, wherein the selected timeline entry of the second set of timeline entries is associated with an update timestamp of the 

3. 	(Original)  The method of claim 1, wherein the UI further comprises an additional page display area, and the operations further comprise: 
receiving, via the UI, an additional selection of an additional timeline entry; and
updating the additional page display area based on the additional selection by performing update operations comprising: 
determining an additional webpage configuration and additional metrics corresponding to the additional timeline entry, and
modifying the additional page display area to present the additional webpage configuration and an additional graphical annotation element indicating the additional metrics.

4. 	(Currently Amended)  The method of claim 1, wherein each timeline entry of the first set of timeline entries displays time information corresponding to a respective webpage configuration, and
the UI is configured to display the timeline area concurrently with the page display area.
 
5. 	(Currently Amended)  The method of claim 1, further comprising: 
receiving, via the UI, an additional selection of an additional target segment; and
updating the timeline area based on the additional selection by performing update operations comprising:
determining one or more additional webpage configurations associated with the additional target segment,
for each additional webpage configuration, determining an update timestamp,
generating an additional timeline comprising an additional set of timeline entries, wherein each of the additional set of timeline entries is based on a respective one of the update timestamps, and
modifying the timeline area to present the additional timeline.


receiving, via the UI, an additional selection of an additional timeline entry; and
updating the page display area based on the additional selection by performing update operations comprising:
determining an additional webpage configuration and additional metrics corresponding to the additional timeline entry, and 
modifying the page display area to present the additional webpage configuration and an additional graphical annotation element indicating the additional metrics.

7. 	(Currently Amended)  A non-transitory computer-readable medium embodying program code for displaying interaction data concurrently with a page configuration timeline, the program code comprising instructions which, when executed by a processor, cause the processor to perform operations comprising:
providing a user interface (“UI”) comprising a timeline area, a segment area, and a page display area;
displaying, via the timeline area, a first timeline comprising a first set of timeline entries associated with a first target segment indicated in the segment area, wherein each first set of timeline entries is correlated with a respective 
presenting a first webpage configuration and a first graphical annotation element indicating first metrics corresponding to a first timeline entry of the first set of timeline entries, wherein the first webpage configuration indicates a first configured page region that (i) corresponds to the first target segment and (ii) is available to the first target segment during a first period of time corresponding to the first timeline entry of the first set of timeline entries, wherein the first metrics represent first interaction data indicating interactions with the first configured page region by visitors in the first target segment during the first period of time;
receiving, via the segment area, a selection of a second target segment;
responsive to receiving the selection of the second target segment, updating the timeline area to present a second timeline comprising a second set of timeline entries associated with the second target segment indicated in the segment area, wherein each timeline entry of the second set of timeline entries is correlated with a respective period of time 
a timeline entry of the second set of timeline entries; and 
updating the page display area based on the selection by performing update operations comprising: 
determining a second webpage configuration and second metrics corresponding to the selected timeline entry of the second set of timeline entries, 
wherein the second webpage configuration indicates a second configured page region that (i) corresponds to the second target segment and (ii) is available to the second target segment during a second period of time corresponding to the selected timeline entry of the second set of timeline entries, 
wherein the second metrics represent second interaction data for the second configured page region, the second interaction data indicating interactions with the second configured page region by visitors in the second target segment during the second period of time, and
modifying the page display area to present the second webpage configuration and a second graphical annotation element indicating the second metrics, wherein at least a portion of the second graphical annotation element is overlaid on the second configured page region.

8. 	(Currently Amended)  The non-transitory computer-readable medium of claim 7, wherein the selected timeline entry of the second set of timeline entries is associated with an update timestamp of the second webpage configuration, and wherein the second metrics are determined based on the update timestamp of the second webpage configuration.

9. 	(Original)  The non-transitory computer-readable medium of claim 7, wherein the UI further comprises an additional page display area, and the operations further comprise: 
receiving, via the UI, an additional selection of an additional timeline entry; and
updating the additional page display area based on the additional selection by performing update operations comprising: 
determining an additional webpage configuration and additional metrics corresponding to the additional timeline entry, and


10. 	(Currently Amended)  The non-transitory computer-readable medium of claim 7, wherein each timeline entry of the first set of timeline entries displays time information corresponding to a respective webpage configuration, and
the UI is configured to display the timeline area concurrently with the page display area. 

11. 	(Currently Amended)  The non-transitory computer-readable medium of claim 7, the operations further comprising: 
receiving, via the UI, an additional selection of an additional target segment; and
updating the timeline area based on the additional selection by performing update operations comprising:
determining one or more additional webpage configurations associated with the additional target segment,
for each additional webpage configuration, determining an update timestamp,
generating an additional timeline comprising an additional set of timeline entries, wherein each of the additional set of timeline entries is based on a respective one of the update timestamps, and
modifying the timeline area to present the additional timeline.

12. 	(Previously Presented)  The non-transitory computer-readable medium of claim 7, the operations further comprising: 
receiving, via the UI, an additional selection of an additional timeline entry; and
updating the page display area based on the additional selection by performing update operations comprising:
determining an additional webpage configuration and additional metrics corresponding to the additional timeline entry, and 
modifying the page display area to present the additional webpage configuration and an additional graphical annotation element indicating the additional metrics.

13. 	(Previously Presented)  The non-transitory computer-readable medium of claim 7, the operations further comprising receiving authentication information associated with a user account, wherein:
the first and second webpage configurations and the first and second metrics are associated with the user account, and
the page display area is updated subsequent to receiving the authentication information.

14. 	(Currently Amended)  A system for displaying interaction data concurrently with a timeline of webpage configurations for multiple target segments of a multi-target website, the system comprising:
a means for providing a user interface (“UI”) comprising a segment area, a timeline area, and a page display area;
a means for displaying a first segment indicator associated with a first target segment of the multi-target website;
a means for receiving, via the UI, a selection of the first segment indicator via the segment area;
a means for determining a first timeline comprising a first set of timeline entries, wherein each timeline entry of the first set of timeline entries corresponds to a respective webpage configuration[[s]] accessible by visitors included in the first target segment;
a means for presenting a first webpage configuration and a first graphical annotation element indicating first metrics corresponding to a first timeline entry of the first set of timeline entries, wherein the first webpage configuration indicates a first configured page region that (i) corresponds to the first target segment and (ii) is available to the first target segment during a first period of time corresponding to the first timeline entry of the first set of timeline entries, wherein the first metrics represent first interaction data indicating interactions with the first configured page region by visitors in the first target segment;
a means for receiving, via the segment area, a selection of a second segment indicator associated with a second target segment of the multi-target website;
a means for, responsive to receiving the selection of the second segment indicator, modifying the timeline area to present a second timeline comprising a second set of , wherein each timeline entry of the second set of timeline entries is correlated with a respective period of time,
a means for receiving, via the modified timeline area, a selection of a particular timeline entry  of the second set of timeline entries; and
a means for updating the page display area based on the selection of the particular timeline entry by performing update operations comprising: 
determining a second webpage configuration and second metrics corresponding to the selected timeline entry of the second set of timeline entries, 
wherein the second webpage configuration indicates a second configured page region that (i) corresponds to the second target segment and (ii) is available to the second target segment during a period of time correlated with the selected timeline entry of the second set of timeline entries, 
wherein the second metrics represent second interaction data for the second configured page region, the second interaction data indicating interactions with the second configured page region by visitors in the second target segment during the period of time, and 
modifying the page display area to present the second webpage configuration and a second graphical annotation element indicating the second metrics, wherein at least a portion of the second graphical annotation element is overlaid on the second configured page region.

15. 	(Original)  The system of claim 14, wherein the UI further comprises an additional page display area, the system further comprising: 
a means for receiving, via the UI, an additional selection of an additional timeline entry; and
a means for updating the additional page display area based on the additional selection by performing update operations comprising: 
determining an additional webpage configuration and additional metrics corresponding to the additional timeline entry, and
modifying the additional page display area to present the additional webpage configuration and an additional graphical annotation element indicating the additional metrics.

16. 	(Original)  The system of claim 15, wherein the additional timeline entry is received via an additional timeline area provided by the UI.

17. 	(Currently Amended)  The system of claim 14, wherein each timeline entry of the first set of timeline entries displays time information corresponding to the respective webpage configurations, and
the UI is configured to display the timeline area concurrently with the page display area. 

18. 	(Currently Amended)  The system of claim 14, further comprising: 
a means for receiving, via the UI, an additional selection of an additional segment indicator associated with an additional target segment; and
a means for further modifying the timeline area based on the additional selection by performing update operations comprising:
determining one or more additional webpage configurations associated with the additional target segment,
for each additional webpage configuration, determining an update timestamp,
determining an additional timeline comprising an additional set of timeline entries, wherein each of the additional set of timeline entries is based on a respective one of the update timestamps, and
modifying the timeline area to present the additional timeline.

19. 	(Previously Presented)  The system of claim 14, further comprising: 
a means for receiving, via the UI, an additional selection of an additional timeline entry; and
a means for updating the page display area based on the additional selection by performing update operations comprising:
determining an additional webpage configuration and additional metrics corresponding to the additional timeline entry, and 
modifying the page display area to present the additional webpage configuration and an additional graphical annotation element indicating the additional metrics.

20. 	(Previously Presented)  The system of claim 14, further comprising receiving authentication information associated with a user account, wherein:
the first and second webpage configurations and the first and second metrics are associated with the user account, and
the page display area is updated subsequent to receiving the authentication information.


Reasons for Allowance
The previously cited references do not teach, alone or in combination, the claim limitations of claim 1, when taken with rest of the limitations of the claim as a whole. Claims 7 and 14 are the same scope as claim 1 and are thus allowed under same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171